DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/5/2020 has been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1, 6, 7, 8, 9, 14, 15, 16 are rejected on the ground of nonstatutory non-obvious non-provisional type double patenting over claims 1-5 of US Patent 10686741 as mapped in table below. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim same subject matter.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, mapping of claims as follows:

Instant Application 16843500
US Patent 10686741
Claims 1 and 16 maps to
Claim 1
Claims 6 and 14 maps to
Claim 2
Claims 7 and 15 maps to
Claim 3
Claim 8 maps to
Claim 4
Claim 9 maps to
Claim 5



Claims 1, 3-4, 5, 7, 9, 11-16, and 18-20 are rejected on the ground of nonstatutory non-obvious non-provisional type double patenting over claims 1, 5-9, and 13-16 of US Patent 10719811as mapped in table below. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim same subject matter.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, mapping of claims as follows:

Instant Application 16843500
US Patent 10719811
Claims 1 and 16 maps to
Claim 1
Claims 3, and 18 maps to
Claim 5
Claims 4, and 19 maps to
Claim 6
Claims 5 and 20 maps to
Claim 7
Claim 7 maps to
Claim 8
Claim 9 maps to
Claim 9
Claim 11 maps to
Claim 13
Claim12maps to
Claim 14
Claim 13 maps to
Claim 15
Claim 15 maps to
Claim 16




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-9 and 14-16 are rejected under U.S.C. 103 as being unpatentable over by Abdulhayoglu (US 20100312621), in view of Micucci et al. (US 20130174275).
Regarding claim 1, Abdulhayoglu discloses, A method for controlling which contributions are displayed in an organization activity of an organization (par. 0005, methods provide a system for managing email and eliminating spam, par. 0030, fig. 1 discloses receiving email server delivers message to email client, email server is on corporate workgroup, par. 0043 end user opens email message (i.e. email messages are displayed), i.e. method for eliminating spam so that it is not displayed on email client (i.e. email client contains email activity timeline) of corporate workgroup (i.e. an organization), wherein the organization activity timeline involving a particular external contact and one or more users of the organization (par. 0031 discloses an advertiser (i.e. external contact as shown in fig. 1, sending server 113 and advertiser client 111 across the internet therefore external from receiving client 112) sends digitally signed email advertisement messages to an end user. The email client then coordinates with the certificate authority to identify and block spam, end user then reports any unblocked spam to the authority, i.e. user performing email activity therefore displayed within user interface of client email that contain timelines of email coming in to user mailbox, that contains user communication as well as email received from external advertiser), the method comprising:
adding an identifier to a blacklist (par. 0040 discloses user defined blacklist, imported blacklist, par. 0045, when a user reports an email message as spam, the sender is added to a blacklist within the email client); and
blocking, based on the identifier, at least one contribution to a new activity that includes the identifier so that the contribution does not appear in the organization activity (par. 0040, the sender is blocked by a blacklist defined in the email client, par. 0042 discloses if the email client determines that the sender has been blocked, the email client automatically move the message to a folder, all unblocked email message is placed in the end user’s inbox, i.e. once it is determined that email message is blocked based on blacklist, email is blocked from appearing in to user’s inbox, therefore it does not appear in email timeline in user’s inbox).
Abdulhayoglu explicitly does not disclose, organization activity timeline; organization activity timeline is a visual component displayed within a user interface. 
Micucci discloses, organization activity timeline (par. 0189, fig. 7 discloses  communication among group of users, feed being updated, along with time stamp);
organization activity timeline is a visual component displayed within a user interface (par. 0189, fig. 7-8 discloses visual representation of communication among group of users, feed being updated, along with timeline for the communication).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Abdulhayoglu, by feature of organization activity timeline is a visual component displayed within a user interface, as taught by Micucci, for tracking updates being performed to user communications, as disclosed in 0059.

Regarding claim 6, A method according to claim 1,
Abdulhayoglu in view of Micucci further discloses, wherein the organization activity timeline comprises a chronological record of activities each having at least one contributor that is a user from the organization (Micucci par. 0189, fig. 7 discloses communication among group of users, feed being updated, along with time stamp in chronological order as shown in fig. 7-8). 

Regarding claim 7, A method according to claim 1,
Abdulhayoglu in view of  Micucci further discloses,
wherein each activity within the organization activity timeline comprises: a recording of a communication between one or more users of the organization and a particular external contact (Micucci, par. 0381, fig. 19A, 19B discloses internal and external members sending messages with timeline for each messages), and wherein the communication comprises:
an email (Abdulhayoglu, par. 0005, methods provide a system for managing email);
a calendar meeting;
a phone call;
a task;
a note;
a change to an internal representation of an external person; or
an internal representation of a need or change of that need to follow-up with an external person.

Regarding claim 8, A method according to claim 1,
Abdulhayoglu further discloses, wherein the identifier comprises:
any identifier associated with the particular external contact that can be used to identify that particular external contact (par. 0045 when a user reports an email message as spam, the sender is added to a blacklist within the email client, when the email client checks to see if an incoming email message has been blocked, that email will be identified as spam, i.e. sender email address is used as identifier).

Regarding claim 9, Abdulhayoglu discloses, A computing system for controlling which contributions are displayed in an organization activity of an organization (par. 0005, methods provide a system for managing email and eliminating spam, par. 0030, fig. 1 discloses receiving email server delivers message to email client, email server is on corporate workgroup, par. 0043 end user opens email message (i.e. email messages are displayed), i.e. method for eliminating spam so that it is not displayed on email client (i.e. email client contains email activity timeline) of corporate workgroup (i.e. an organization)), the computing system comprising:
an organization activity timeline generator configured to generate the organization activity for the organization (par. 0032, Receiving server delivers the message to the email client, email client communicates with certificate authority to identify authorized advertisement email messages, authorized advertisers, advertisers or messages identified as spam, and to identify unblocked messages or advertisers as spam or spammers, i.e. email client/server system manages email activity and manages timeline of email on user client for the end user of organization), wherein the organization activity involving a particular external contact and one or more users of the organization (par. 0031 discloses an advertiser (i.e. external contact as shown in fig. 1, sending server 113 and advertiser client 111 across the internet therefore external from receiving client 112) sends digitally signed email advertisement messages to an end user. The email client then coordinates with the certificate authority to identify and block spam, end user then reports any unblocked spam to the authority, i.e. user performing email activity therefore displayed within user interface of client email that contain timelines of email coming in to user mailbox, that contains user communication as well as email received from external advertiser), wherein the organization activity timeline generator comprises:
a real-time activity evaluator configured to ingest new activities received from data sources of the user (par. 0037, an incoming email message received by the email client ), determine which new activities include an identifier specified by the one or more blacklists (par. 0040, the sender is blocked by a blacklist defined in the email client), and block at least one contribution to any new activity that is determined to include an identifier specified by the one or more blacklists so that the contribution does not appear in the organization activity timeline (par. 0042 discloses if the email client determines that the sender has been blocked, the email client automatically move the message to a folder, all unblocked email message is placed in the end user’s inbox, i.e. once it is determined that email message is blocked based on blacklist, email is blocked from appearing in to user’s inbox, therefore it does not appear in email timeline in user’s inbox).
Abdulhayoglu does not disclose, a distributed database management system (DDMS) configured to store one or more blacklists each including at least one identifier; 
organization activity timeline; organization activity timeline is a visual component displayed within a user interface. 

Micucci discloses, a distributed database management system (DDMS) configured to store one or more blacklists each including at least one identifier (par. 0079 discloses distributed database storage, par. 0371, 0399 discloses storing list of external users in to storage database);
organization activity timeline (par. 0189, fig. 7 discloses  communication among group of users, feed being updated, along with time stamp);
organization activity timeline is a visual component displayed within a user interface (par. 0189, fig. 7-8 discloses visual representation of communication among group of users, feed being updated, along with timeline for the communication).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Abdulhayoglu, by feature of organization activity timeline is a visual component displayed within a user interface, as taught by Micucci, for providing database resources in a cloud computing context and for tracking updates being performed to user communications, as disclosed in 0003 and 0059.

Regarding claim 14, Abdulhayoglu in view of Micucci meets the claim limitations as set forth in claim 6.
Regarding claim 15, Abdulhayoglu in view of Micucci meets the claim limitations as set forth in claim 7.

Regarding claim 16, Abdulhayoglu discloses, A computing system comprising a processor and a memory, wherein the memory comprises computer-executable instructions that are capable of execution by the processor, and that when executed by the processor (par. 0030 discloses a network monitor, a mail box monitor stored on a server, an email server designed or configured to monitor emails, an end-user email program, or any other method of monitoring emails coming into a mail server, server contains CPU and memory that runs network monitor and mailbox monitor program), cause the computing system to:
process new activities to determine whether each new activity includes an identifier from a blacklist (par. 0040, the sender is blocked by a blacklist defined in the email client, par. 0042 discloses if the email client determines that the sender has been blocked, the email client automatically move the message to a folder, i.e. process checks that sender of email is part of blacklist therefore determines whether sender’s email is blocked or not); and
block at least one contribution to each new activity that includes the identifier so that the contribution does not appear in an organization activity timeline of an organization (par. 0040, the sender is blocked by a blacklist defined in the email client, par. 0042 discloses if the email client determines that the sender has been blocked, the email client automatically move the message to a folder, all unblocked email message is placed in the end user’s inbox, i.e. once it is determined that email message is blocked based on blacklist, email is blocked from appearing in to user’s inbox, therefore it does not appear in email timeline in user’s inbox), wherein the organization activity timeline involving a particular external contact and one or more users of the organization (par. 0031 discloses an advertiser (i.e. external contact as shown in fig. 1, sending server 113 and advertiser client 111 across the internet therefore external from receiving client 112) sends digitally signed email advertisement messages to an end user. The email client then coordinates with the certificate authority to identify and block spam, end user then reports any unblocked spam to the authority, i.e. user performing email activity therefore displayed within user interface of client email that contain timelines of email coming in to user mailbox, that contains user communication as well as email received from external advertiser).
Abdulhayoglu explicitly does not disclose, organization activity timeline; organization activity timeline is a visual component displayed within a user interface. 
Micucci discloses, organization activity timeline (par. 0189, fig. 7 discloses  communication among group of users, feed being updated, along with time stamp);
organization activity timeline is a visual component displayed within a user interface (par. 0189, fig. 7-8 discloses visual representation of communication among group of users, feed being updated, along with timeline for the communication).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Abdulhayoglu, by feature of organization activity timeline is a visual component displayed within a user interface, as taught by Micucci, for tracking updates being performed to user communications, as disclosed in 0059.

Claim 2, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over by Abdulhayoglu (US 20100312621), in view of Micucci et al. (US 20130174275), in further view of Hsu et al. (US 20080082658).
Regarding claim 2, A method according to claim 1,
Abdulhayoglu further discloses, wherein the blacklist is a user-level blacklist and the identifier is associated with the particular external contact and is specified by a user of the organization (par. 0040 blacklisting may be used, including user-defined blacklists).
Abdulhayoglu does not disclose, further comprising:
removing the identifier from the user-level blacklist; and
allowing, after removing, any new activities that include new contributions by the user to appear in the organization activity timeline.
Hsu discloses, removing the identifier from the user-level blacklist (par. 0035 discloses removing IP address (i.e. identifier) from blacklist); and
allowing, after removing, any new activities that include new contributions by the user to appear in the organization activity timeline (par. 0034 discloses, removing IP address from blacklist and allowing packets from the IP address to pass to recipient device as regular email). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Abdulhayoglu in view of Micucci, by feature of remove the identifier from the user level blacklist, as taught by Hsu, for user to interact with collaborative communication system via user interface, as disclosed in Hsu 0003.

Regarding claim 10, Abdulhayoglu in view of Micucci in further view of Hsu meets the claim limitations as set forth in claim 2.

Regarding claim 17, Abdulhayoglu in view of Micucci in further view of Hsu meets the claim limitations as set forth in claim 2.

Claims 3, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Abdulhayoglu (US 20100312621), in view of Micucci et al. (US 20130174275), in further view of Pravetz et al. (US 20130125222).
Regarding claim 3, A method according to claim 1,
Abdulhayoglu further discloses, wherein the blacklist is an organization-level blacklist (par. 0030, fig. 1 discloses receiving email server delivers message to email client, email server is on corporate workgroup, par. 0040 discloses variety of blacklisting method, including user-defined blacklists, imported blacklists, content-based blacklists, here these blacklists are part of the corporate workgroup, they are organization-level blacklist), and wherein the identifier is associated with the particular external contact (par. 0031 discloses an advertiser (i.e. external contact as shown in fig. 1, sending server 113 and advertiser client 111 across the internet therefore external from receiving client 112) sends digitally signed email advertisement messages to an end user), and wherein blocking comprises:
blocking any new activity that includes a contribution associated with the particular external contact associated with the identifier included in the organization-level blacklist from appearing in the organization activity timeline (par. 0040, the sender (i.e. external advertiser) is blocked by a blacklist defined in the email client, par. 0042 discloses if the email client determines that the sender has been blocked, the email client automatically move the message to a folder, all unblocked email message is placed in the end user’s inbox, i.e. once it is determined that email message is blocked based on blacklist, email is blocked from appearing in to user’s inbox, therefore it does not appear in email timeline in user’s inbox, and
further comprising:
permanently deleting the any new activity that includes a contribution associated with the particular external contact associated with the identifier in the organization-level blacklist (par. 0040 discloses if senders is blocked, then the email message may be forwarded or processed as defined by the user (step 418). The defined forwarding or processing of the message may be identical to that specified for unsigned email messages, par. 0037 discloses the user may specify the email client to automatically delete any unsigned email message, i.e. deleting any email from blocked user (i.e. therefore does not appear in user’s inbox, hence doesn’t contribute to email timeline in user’s inbox) such as from external advertiser that is part of the blacklist).
Abdulhayoglu in view of Micucci does not disclose, identifier is specified by an administrator of the organization.
Pravetz discloses, identifier is specified by an administrator of the organization (par. 0076 discloses, adding addresses of malicious parties in to blacklist, par. 0108 discloses blacklist are accessed locally or on a server, blacklist is maintained by a user or by a system administrator, i.e. identifier included in blacklist are added by system administrator). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Abdulhayoglu in view of Micucci, by feature of identifier specified by an administrator of the organization, as taught by Pravetz, to maintain the list of parties that are known to be unreputable and therefore providing security for information and communication, as disclosed in Pravetz, 0001 and 0008.

Regarding claim 11, Abdulhayoglu in view of Micucci in further view of  Pravetz meets the claim limitations as set forth in claim 3.

Regarding claim 18, Abdulhayoglu in view of Micucci in further view of  Pravetz meets the claim limitations as set forth in claim 3.


Claims 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Abdulhayoglu (US 20100312621), in view of Micucci et al. (US 20130174275), in further view of Boss et al. (US 8301703).

Regarding claim 4, A method according to claim 1,
Abdulhayoglu further discloses, wherein the blacklist is an organization-level blacklist (par. 0030, fig. 1 discloses receiving email server delivers message to email client, email server is on corporate workgroup, par. 0040 discloses variety of blacklisting method, including user-defined blacklists, imported blacklists, content-based blacklists, here these blacklists are part of the corporate workgroup, they are organization-level blacklist). 
Abdulhayoglu in view of Micucci does not disclose, blacklist being external domain blacklist, external domain identifier is specified by administrator and blocking any activity from external domain appearing in the organization activity timeline and deleting any new activity related to external domain.
Boss discloses, blacklist is an external domain blacklist (column 9, line 34-37, MTP server 180 may determine that the domain for ISP 125, such as "ISP125.com", is blacklisted, i.e. blacklist contains domain identifier for example ISP125.com);
 and wherein the identifier is an external domain specified by an administrator of the organization (column 9, line 34-37, MTP server 180 may determine that the domain for ISP 125, such as "ISP125.com", is blacklisted, i.e. blacklist contains domain identifier for example ISP125.com, fig. 1 shows two ISP or organization, where domain for ISP 125 is external domain to domain for ISP 175, column 7, line 28-35 discloses administrator of the domain maintains the blacklisting of domain), and wherein blocking comprises:
blocking any new activity including any contribution having an external domain included in the organization-level external domain blacklist from appearing in the organization activity timeline (column 6, line 48-55, if SMTP server 180 determines that SMTP server 135 is listed in the suspect database, SMTP server 180 may either delete e-mail document 157 or temporarily store a copy of it, i.e. preventing email from getting delivered to users); and
further comprising:
permanently deleting any new activity that includes the external domain included in the organization-level external domain blacklist (column 6, line 48-55, if SMTP server 180 determines that SMTP server 135 is listed in the suspect database, SMTP server 180 may either delete e-mail document 157 or temporarily store a copy of it).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Abdulhayoglu in view of Micucci, by feature of blacklist being external domain blacklist, external domain identifier is specified by administrator and blocking any activity from external domain appearing in the organization activity timeline and deleting any new activity related to external domain, as taught by Boss, to control the information being received related to electronic documents from blacklisted domain administrated by administrator of computer system, as disclosed in Boss, column 4, line 15-30.

Regarding claim 12, Abdulhayoglu in view of Micucci in further view of  Boss meets the claim limitations as set forth in claim 4

Regarding claim 19, Abdulhayoglu in view of Micucci in further view of  Boss meets the claim limitations as set forth in claim 4.

Claims 5, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Abdulhayoglu (US 20100312621), in view of Micucci et al. (US 20130174275), in further view of Boss et al. (US 8301703), in further view of Parthasarathy et al. (US 20110219081).

Regarding claim 5, A method according to claim 1,
Abdulhayoglu further discloses, wherein the blacklist is an organization-level blacklist (par. 0030, fig. 1 discloses receiving email server delivers message to email client, email server is on corporate workgroup, par. 0040 discloses variety of blacklisting method, including user-defined blacklists, imported blacklists, content-based blacklists, here these blacklists are part of the corporate workgroup, they are organization-level blacklist). 
Abdulhayoglu in view of Micucci does not disclose, blacklist being internal domain blacklist, internal domain identifier is specified by administrator and blocking any activity from the internal domain appearing in the organization activity timeline and deleting any new activity related to internal domain.
Boss discloses, blacklist is a domain blacklist (column 9, line 34-37, MTP server 180 may determine that the domain for ISP 125, such as "ISP125.com", is blacklisted, i.e. blacklist contains domain identifier for example ISP125.com);
 and wherein the identifier is an domain specified by an administrator of the organization (column 9, line 34-37, MTP server 180 may determine that the domain for ISP 125, such as "ISP125.com", is blacklisted, i.e. blacklist contains domain identifier for example ISP125.com, fig. 1 shows two ISP or organization, where domain for ISP 125 is external domain to domain for ISP 175, column 7, line 28-35 discloses administrator of the domain maintains the blacklisting of domain), and wherein blocking comprises:
blocking any new activity including any contribution having an domain included in the organization-level external domain blacklist from appearing in the organization activity timeline (column 6, line 48-55, if SMTP server 180 determines that SMTP server 135 is listed in the suspect database, SMTP server 180 may either delete e-mail document 157 or temporarily store a copy of it, i.e. preventing email from getting delivered to users); and
further comprising:
permanently deleting any new activity that includes the domain included in the organization-level external domain blacklist (column 6, line 48-55, if SMTP server 180 determines that SMTP server 135 is listed in the suspect database, SMTP server 180 may either delete e-mail document 157 or temporarily store a copy of it).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Abdulhayoglu in view of Micucci, by feature of blacklist being domain blacklist, domain identifier is specified by administrator and blocking any activity from the domain appearing in the organization activity timeline deleting any new activity related to the domain, as taught by Boss, to control the information being received related to electronic documents from blacklisted domain administrated by administrator of computer system, as disclosed in Boss, column 4, line 15-30.
Abdulhayoglu in view of Micucci in further view of Boss, discloses domain level filtering of content between two domains but Abdulhayoglu in view of Micucci in further view of Boss does not disclose, filtering of content between internal domain of organization. 
Parthasarathy discloses, filtering of content between internal domains of organization (par. 0025 discloses administrator creating zones (i.e. domains) to classify emails, par. 0028 discloses intra organization  e-mails may be classified into the intra-origination zone. Email identified as being spam or infected a virus or identified from domain that has been listed as restricted may be classified into restricted zone, par. 0037 discloses e-mails classified into the "Restricted" zone may be dropped or may be subject to SPAM quarantine, i.e. based on restrictive policy or domain/zone identified by administrator as restricted zone, emails from restricted zone is dropped or quarantine, i.e. not allowed to send users in other zones/domains within organization).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Abdulhayoglu in view of Micucci in further view of Boss, by feature of filtering of content between internal domain of organization, as taught by Parthasarathy, to control the email communication between group of trusted partners or domain names of trusted partners within organization , as disclosed in Parthasarathy, par. 0030.

Regarding claim 13, Abdulhayoglu in view of Micucci in further view of  Boss in further view of Parthasarathy meets the claim limitations as set forth in claim 5.


Regarding claim 20, Abdulhayoglu in view of Micucci in further view of  Boss in further view of Parthasarathy meets the claim limitations as set forth in claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423